Citation Nr: 1748730	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  16-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Bierer, Associate Counsel







INTRODUCTION

The Veteran served from October 1956 until December 1959 in the United States Navy.  The Veteran also has unverified periods of service from December 1959 through February 1961 in the United States Navy Reserve and from February 1961 until February 1962 in the Army National Guard of Nebraska.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017 at the Cheyenne, Wyoming RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for residuals of a TBI based upon an asserted incident where an artillery round exploded overhead during training with the Nebraska National Guard in the summer of 1961.  

The service records in this case do not document any injury as the Veteran describes, however, a letter from a private physician (Dr. A. J. Alderman) dated in February 1962 reflects the Veteran had been under the care of this physician since September 10, 1961, following a grand mal seizure.  In addition, private hospital records from January 1962, the month prior to Dr. Alderman's letter, include a history where the Veteran sustained a "Shell concussion" about August 21 or 22, at which time he was briefly stunned and knocked to his knees.  Also mentioned in this hospital record was a car wreck the previous Easter, when the Veteran was momentarily dazed.  The hospital discharge diagnosis was idiopathic convulsive disorder, and apparently, it was this disability which resulted in the Veteran's medical discharge from the National Guard in February 1962.  No further medical records have been associated with the file until those dated in the 2000's, but these include a 2013 brain MRI that revealed an old punctate contusion or infarct.  

Given current records that appear to include evidence of a brain trauma, as well as an indication of an in-service brain injury from a shell concussion, an examination and opinion should be sought to ascertain whether any currently claimed disability may be related to service.  

In addition, any further records of current treatment for the claimed disability the Veteran may wish to have considered in this case should be sought.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be asked to identify any additional records of treatment he would like considered in connection with his claim, which records should be sought.   

2.  Then, schedule the Veteran for an appropriate medical examination to determine the nature and etiology of any traumatic brain injury or other neurological disability characterized by the Veteran's reported symptoms.  The claims file should be provided to the examiner for review.  For each diagnosis, the examiner is asked to opine whether it is at least as likely as not (i.e. 50 percent probability or greater) that the diagnosis is related to the Veteran's service, and specifically to where he was briefly stunned and knocked to his knees from an artillery shell concussion in August 1961, which preceded a grand mal seizure by less than one month.  

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion without resorting to speculation, the examiner should provide a rationale for that conclusion.  

3. Readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and any representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


